Title: From John Adams to Henry Marchant, 17 September 1789
From: Adams, John
To: Marchant, Henry



Dear Sir
New York Septr 17. 89

You kind letter of August 29th gave me much pleasure. There is more Confinement, in my present situation than in any that I have been in these thirty years: and another Evil is come upon me, under which I suffered formerly, but from which I have been wholly relieved during my absence from America.Public speaking ever gave me a pain in my breast, which was not only troublesome for the time, but dangerous for the future.  My present office not only obliges me to a constant and close attention of mind, but to continual reading and speaking, which has again affected la poitrine, as it used to do, and raises many doubts how long I shall be able to go on.
Your account of the Prophecy is humorous enough, but you must be mistaken in the point of time. I left Congress on the 11th of Nov 1777, that year which the tories said had three gallows’s in it, meaning the three sevens, Just as Congress had gone through the Confederation, but before it was signed. My name is not to that Confederation. So that the prediction must have been uttered either at York Town, a day or two before I left it, or before at Philadelphia. I recollect some expressions of that sort, on the floor of Congress in Philadelphia, immediately after the determination that the votes should be by states, and  by numbers a point which Wilson and myself laboured with great zeal. After that determination and some others, I own I gave up that confederation in dispair of its efficacy or long utility. Congress have passed a law, as you solicited but a clause has been introduced relative to rum & which perhaps your people may not relish so well. It is now the universal expectation that your State will come in before winter—but if the public should be disappointed, some thing very unpleasant will undoubtedly be the consequence. It would not be difficult for Congress to make the unsocial Rhode Islanders, see and feel, that the Union is of some importance to their Interest and happiness. Winning however by mildness and condescension is much more agreable.
My oldest son, arrived here yesterday very full of gratitude for the kindness and attention of your family to him at New Port. Deacon Sayward of York, who was a timid tory, said to me at dinner with the Judges on the eastern circuit in June 74 “Mr Adams, you are chosen to go to Philadelphia as a member of Congress. it is a weighty trust; and I beg leave to recommend to you as a rule of conduct, the doctrine of our former minister Mr Moody at the Declaration of the War of 1745. he preached a sermon from those words, And they know not what to do. This doctrine from the words was, that in time of private or public calamity distress or danger it was the duty of a person or a people to be very careful that they do not do they know not what” This doctrine of Mr Moody I would very humbly and earnestly recommend to the faith and practice of every member of the Rhode Island Legislature and convention. and if you please you may give them this advice of Deacon Sayward to a member of Congress, without mentioning my name in the newspapers
I am &c 
J Adams